In a proceeding pursuant to Mental Hygiene Law article 81 to appoint a guardian for the person and property of Annette L, an *480alleged incapacitated person, the nonparty appellant, Wendy Johnston, appeals from a resettled order and judgment (one paper) of the Supreme Court, Kings County (Barros, J.), entered August 9, 2004, which, inter alia, appointed a guardian for the person and property of Annette I.
Ordered that the appeal is dismissed, without costs or disbursements, as the appellant is not aggrieved by the resettled order and judgment (see CPLR 5511). Schmidt, J.P., Rivera, Skelos and Lifson, JJ., concur.